          Case 1:17-cv-08408-ER Document 121 Filed 10/30/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 JAIME      RODRIGO           CARCHI     BURI,
 ADONAHI BRAVO, CARLOS RICO and Case No.: 1:17-cv-08408-ER
 ISAAC MORENO MOLINA, individually and
 on behalf of others similarly situated,

                                 Plaintiffs,                             JUDGMENT
                 v.

 325 H & M FOOD CORP. (d/b/a AROME
 CAFÉ), BROADWAY AROME CAFÉ LLC
 (d/b/a AROME CAFÉ), 325 BROADWAY
 CAFÉ LLC (d/b/a AROME CAFÉ), MYUNG
 S. YOO, PETER AN (A.K.A. PETER YAN),
 JIN YOUNG YOO, RAJESH N. MODI, IHAB
 AWAD, AMGAD MINA, and SACHIN SETH,

                                 Defendants.


                                               JUDGMENT

        On the ninth (9) day of October, 2020, Plaintiffs filed notices of acceptance of offers of

judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure;

        NOW, it is hereby ORDREED, ADJUDGED AND DECREED as follows:

        That the Plaintiffs JAIME RODRIGO CARCHI BURI, ADONAHI BRAVO, CARLOS

RICO and ISAAC MORENO MOLINA have judgment against Defendants, 325 Broadway Café,

LLC, Amgad Mina, and Ihab Awad (collectively, “325 Broadway Café Defendants”) in the amount

of $10,000.000 (Ten Thousand Dollars and Zero Cents), which is inclusive of attorneys’ fees and

costs. The Clerk of Court is respectfully directed to close this case.

 Dated: 30th        October
        ___ day of _________________, 2020             SO ORDERED.



                                                       _____________________________________
                                                             EDGARDO RAMOS U.S.D.J.



                                                   1
